DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 2/14/2022.  Claims 1-2, 4, 5, 7, 9-11, 15 and 17-19 are pending while claims 3, 6, 8, 12-14, 16 and 20-136 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 9, 10, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2003/0101733 to Ogura et al. (Ogura) in view of Applicant’s Admitted Prior Art (AAPA), U.S. Patent Application Publication 2012/0272643 to Sherlock (Sherlock)  and U.S. Patent Application 2005/01666601 to Culp et al. (Culp).
In reference to claim 1, Ogura teaches a shipping container (FIG. 2) for cryopreserved biological samples (food; par 0001 and 0076), the shipping container comprising an insulated housing (1, FIG. 2) and comprising a cavity (1a, FIG. 2) for containing a cryopreserved biological sample (par 0082); and a thermal diode (2a, FIG. 2) operable in a first state to provide cooling to the cavity (when cooling, FIG. 2) and in a second state to impair heat transfer into the cavity (when not cooling), wherein the thermal diode (2a, FIG. 2) is a gravitational thermal diode (inherent in the structure of FIG. 2) and a heat exchanger (6, FIG. 2) thermally coupled to a heat engine (2, FIG. 2) and configured to operate the thermal diode (2a, FIG. 2) to provide cooling to the cavity (1a, FIG. 2), but does not teach that the shipping container is formed from Dewar vessel.  AAPA teaches utilizing Dewar vessels when shipping cryosensitive material (par 0004) in order to prevent the risk of spilling liquid nitrogen (par 0004).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ogura, to have the shipping container formed from Dewar vessel, as taught by AAPA, in order to prevent the risk of spilling liquid nitrogen.
Ogura also does not teach wherein the heat exchanger partially protrudes from the cavity.  Sherlock teaches a heat exchanger (16, FIG. 1-3) protrudes from the cavity (center of conducting head 2 or 12) in order to increase the heat exchange surface area (par 0042, fourth sentence).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ogura, to have the heat exchanger partially protrude from the cavity, as taught by Sherlock, in order to increase the heat exchange surface area.
Ogura also does not teach that the heat engine is coupled to an exterior of the housing.  Culp teaches a portable insulated container incorporating Stirling cooler refrigeration (FIG. 1-8) wherein the heat engine (heat rejector 30 of the Stirling cooler 20, FIG. 1-8) is coupled to an exterior of the housing (60, FIG. 4; par 0028, second sentence) in order to prevent heat dissipation of the thermal heat sink within the insulated container to be cooled (par 0028).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ogura, to have the heat engine is coupled to an exterior of the housing, as taught by Culp, in order to prevent heat dissipation of the thermal heat sink within the insulated container to be cooled.
In reference to claim 2, Ogura, AAPA, Sherlock and Culp disclose the shipping container as explained in the rejection of claim 1, and Ogura additionally teaches wherein the cavity (1a, FIG. 2) is suitable for receiving a replaceable cartridge of cryogenic phase transition material in addition to the cryopreserved biological sample (intended use recitation; said system in FIG. 2 is capable of performing said functional language), but does not teach wherein engagement means (interpreted as magnet; par 0197) are provided for receiving a replaceable cartridge of cryogenic phase transition material.  Culp teaches a portable insulated container incorporating Stirling cooler refrigeration (FIG. 1-8) wherein engagement means (lid, par 0035) are provided for receiving a replaceable cartridge of cryogenic phase transition material (par 0035) in order to minimize heat loss (par 0035, last sentence).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ogura, AAPA, Sherlock and Culp, to add engagement means for receiving a replaceable cartridge of cryogenic phase transition material, as taught by Culp, in order to minimize heat loss.
In reference to claim 4, Ogura, AAPA, Sherlock and Culp disclose the shipping container as explained in the rejection of claim 1, and Ogura additionally teaches wherein the thermal diode (2a, FIG. 2) is capable of maintaining a temperature difference of up to 180°C across its vertical height with a power loss of less than 10W, for example less than 5W or less than 3W (inherent in the structure of FIG. 2).
In reference to claim 5, Ogura, AAPA, Sherlock and Culp disclose the shipping container as explained in the rejection of claim 1, and Ogura additionally teaches wherein the thermal diode comprises a closed circuit condenser/evaporator loop element (FIG. 11).
In reference to claim 7, Ogura, AAPA, Sherlock and Culp disclose the shipping container as explained in the rejection of claim 6, and Ogura additionally teaches wherein the heat exchanger (6, FIG. 2) is located at the vertically uppermost portion of the cavity (1a, FIG. 2) when the shipping container (1, FIG. 2) is in an upright position.
	In reference to claim 9, Ogura, AAPA, Sherlock and Culp disclose the shipping container as explained in the rejection of claim 6, and Ogura additionally teaches wherein the heat exchanger is thermally coupled to a reservoir for receiving a cryogen (par 0089).
Even though FIG. 7 represents a different embodiment then the embodiment used in FIG. 2, the cooler, which is in essence a cryogenic cooler, as claimed in the present invention, does not teach away from the second embodiment and can be used in combination with said second embodiment to disclose the entire claim 9.  
In reference to claim 10, Ogura, AAPA, Sherlock and Culp disclose the shipping container as explained in the rejection of claim 1, and Ogura additionally teaches wherein the heat engine is a Stirling cryocooler (par 0082).
In reference to claim 15, Ogura, AAPA, Sherlock and Culp disclose the shipping container as explained in the rejection of claim 1, and AAPA additionally teaches one or more vacuum insulated panels located outside the cavity defined by the Dewar vessel (inherent; Dewar vessel comprises vacuum insulation by definition).
In reference to claim 17, Ogura, AAPA, Sherlock and Culp disclose the shipping container as explained in the rejection of claim 1, and Ogura additionally teaches one or more sensors for detecting the temperature within the cavity (par 0099; FIG. 10).
In reference to claim 18, Ogura, AAPA, Sherlock and Culp disclose the shipping container as explained in the rejection of claim 1, and Ogura additionally teaches an electronic contact for engagement with one or more sensors located within a replaceable cartridge (within 132, FIG. 10) of phase transition material (par 0099).
In reference to claim 19, Ogura, AAPA, Sherlock and Culp disclose the shipping container as explained in the rejection of claim 1, and Ogura additionally teaches one or more sensors and a communication unit for reporting a reading from the one or more sensors, wherein the reading from the one or more sensors indicates the temperature in the cavity (par 0099).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura, AAPA, Sherlock and Culp as applied to claim 6 above, and further in view of U.S. Patent 6,711,912 to Laubacher et al. (Laubacher).
In reference to claim 11, Ogura, AAPA, Sherlock and Culp disclose the shipping container as explained in the rejection of claim 6, but they do not teach wherein the heat exchanger is at least partially surrounded with an infra-red shield.  Laubacher teaches cryogenic devices (FIG. 2-5) wherein the heat exchanger (cold plate 225, FIG. 2-5) is at least partially surrounded with an infra-red shield (235, FIG. 2-5) in order to reduce the cooling and power requirements of the device (col 10, lines 3-4 and 13-14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ogura, AAPA, Sherlock and Culp, to have the heat exchanger at least partially surrounded with an infra-red shield, as taught by Laubacher, in order to reduce the cooling and power requirements of the device.
Response to Arguments
Applicant’s arguments, see page 6, first paragraph, filed 2/14/2022, with respect to the rejection(s) of claim(s) 1 under 103 over Ogura, AAPA and Sherlock have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Culp, as described in detail above.  Further, per applicant’s request, page 7, second paragraph, a reference teaching the limitations of claim 11 has been provided, as described in detail above, as well.
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.
In reference to the applicant’s argument stating that Ogura teaches away from Sherlock, page 6, paragraphs 3-5, the Examiner cites Medichem v. Rolabo (2006), which states that obviousness must be determined in light of all the facts, and there is no rule that a single reference that teaches away will mandate a finding of nonobviousness. Likewise, a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.  See id. at 1349 n. 8 (“The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another.  Instead, the benefits, both lost and gained, should be weighed against one another.”).  Where the prior art contains “apparently conflicting” teachings (i.e., where some references teach the combination and others teach away from it) each reference must be considered “for its power to suggest solutions to an artisan of ordinary skill considering the degree to which one reference might accurately discredit another.” As I have explained above, the fact that some teachings in the prior art conflict with others does not render the findings of the district court clearly erroneous per se.  Rather, the prior art must be considered as a whole for what it teaches.   
In reference to the applicant's argument regarding the rejection of claim 4, page 6, last paragraph through page 7, first paragraph, the inherency invoked in the office action stems from the functional language used to claim the limitations pertaining to the thermal diode. The diode of Ogura "is capable" of maintaining said temperature difference based on the requirements of a particular design system.
In reference to the applicant's argument regarding the rejection of claim 15, page 7, last paragraph, the Examiner respectfully disagrees. As stated in the rejection, the Dewar vessel inherently comprises vacuum insulation panels to prevent heat losses. Since the cavity is defined by the walls of the vessel, said panels can be placed either inside or outside of the vessel.  In other words, the cavity is the space defined by walls, which, in turn are the claimed insulated panels.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
5/4/2022